Citation Nr: 0703561	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the cervical spine, C2-C7, 
with spondylosis.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbosacral spine, L5-
S1.

3.  Entitlement to an initial compensable rating for 
cutaneous neuritis of the anterior aspect of the left thigh.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

 Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served in the Air National Guard from July 1992 
to October 2003, with over fifteen years of additional prior 
reserve component service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2003 and January 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cheyenne, Wyoming.  

In connection with this appeal, the veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in September 2005; a transcript of the hearing is 
associated with the claims file.  

The veteran submitted medical records from Drs. Weber and 
Reckling directly to the Board in September 2005.  In 
connection with the submission of such documents, he waived 
initial RO consideration.  Therefore, the Board may properly 
consider such evidence.  See 38 C.F.R. § 20.1304 (2006).  The 
Board also observes that VA treatment records from the 
Cheyenne, Wyoming, and Denver, Colorado, facilities as well 
as from Dr. Weber were associated with the claims file 
following the issuance of the February 2005 statement of the 
case.  Although apparently submitted in connection with an 
unrelated claim, the VA records may be pertinent to this 
appeal, at least to the extent they bear on the veteran's 
service connection claim for migraine headaches.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran as to 
further action is required.


REMAND

With regard to the veteran's initial rating claims, he 
contends that his neck, back, and left thigh disabilities are 
more severe than the currently assigned ratings.  The Board 
finds that a remand is warranted in order to afford him a 
contemporaneous examination to assess the current severity of 
the veteran's neck, back, and left thigh disabilities.  
Specifically, at his September 2005 Board hearing, he 
contended that the disabilities had increased in severity 
since his last VA examination in October 2003.  Moreover, 
additional medical evidence reflects that the veteran's 
ranges of cervical spine and lumbar spine motion apparently 
had decreased since October 2003 and it appears that there 
may be possible neurological manifestations other than his 
service-connected left thigh neuritis.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

Regarding the veteran's left thigh disability, the veteran 
testified that he underwent electromagnetic testing of his 
leg in March 2005 or April 2005 at the Denver VA Medical 
Center.  Records contained in the claims file reflect 
electromagnetic testing of the upper left extremity in March 
2005, but there is no report of electromagnetic testing of 
the lower left extremity.  As such, while on remand, any 
outstanding records reflecting electromagnetic testing of the 
veteran's lower left extremity in spring 2005 from the Denver 
VA Medical Center should be obtained.  Moreover, while on 
remand, any available medical records from Drs. Weber and 
Reckling and the Denver and Cheyenne VA facilities should be 
obtained and associated with the claims file if the veteran 
has received further treatment.

Pertinent to his service connection claim, the veteran 
alleges that his migraine headaches were aggravated by in-
service accidents in June 2001 and July 2001.  An Air Force 
Physical Evaluation Board determined in August 2001 that the 
veteran's migraines existed prior to service and were not 
aggravated during service.  VA may consider but is not bound 
by the findings of another government agency regarding such 
determinations.  See, e.g., Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).  As there is evidence that the veteran's in-
service complaints regarding the frequency and severity of 
his migraines increased after his June 2001 and July 2001 
accidents, a medical opinion regarding whether the veteran's 
migraine headaches are related to his military service is 
necessary to help decide the claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the claims now before the Board.  In a letter 
dated in October 2003, the veteran was advised of VA's duties 
to notify and assist with regard to his claims for service 
connection for a low back condition, migraines, numbness in 
the left leg, and neck pain.  Thereafter, in a December 2003 
rating decision, the RO granted service connection for the 
veteran's neck, back, and left thigh disabilities.  He 
thereafter appealed with respect to the assigned initial 
ratings.  The initial rating claims are generally considered 
to be "downstream" issues from the original grant of 
service connection.  VA's General Counsel issued an advisory 
opinion holding that separate notice of the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003.  However, during the pendency of the appeal, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was not previously advised 
of the type of evidence necessary to establish an initial 
rating or effective date for the disabilities now on appeal.  

Additionally, the October 2003 letter did not request the 
veteran to provide any evidence in his possession that 
pertains to his claims.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  This remand for substantive development will 
also enable VA to provide appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran as to the type of evidence that is needed to 
establish both an initial rating and an effective date for 
the disabilities on appeal as well as request that he send 
any evidence pertinent to his claims to VA.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should the veteran a VCAA 
notice that includes an explanation as to 
the information or evidence needed to 
establish an initial rating and an 
effective date for his four claims now on 
appeal and request that the veteran submit 
any evidence in his possession that 
pertains to his claims.  

2.  Any available medical records from 
Drs. Weber and Reckling and the Denver and 
Cheyenne VA facilities should be obtained 
and associated with the claims file, to 
specifically include any records 
reflecting electromagnetic testing of the 
veteran's lower left extremity in spring 
2005 from the Denver VA Medical Center.  A 
response, negative or positive, should be 
associated with the claims file.  For VA 
records, requests must continue until it 
is determined that the records sought do 
not exist or that further efforts to 
obtain those records would be futile. 

3.  After the above development has been 
completed and all obtained treatment 
records associated with the claims file, 
the veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected neck, back, 
and left thigh disabilities.  VA should 
forward the claims file to the examiner for 
review and ask the examiner to confirm in 
his written report that he conducted such a 
review.  All indicated studies, including 
X-rays and range of motion studies in 
degrees, should be performed.  

In reporting range of motion, the examiner 
should specifically identify any excursion 
of motion accompanied by pain.  The 
examiner should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  The 
examiner should identify normal ranges of 
motion and then state the veteran's actual 
ranges of motion in degrees.  The extent of 
any incoordination, weakened movement, and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement, and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion, including any 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), if feasible.  

Additionally, the examiner should indicate 
the presence of any muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

The examiner should specifically identify 
any evidence of associated objective 
neurologic abnormalities, to include, but 
not limited to bowel or bladder impairment.  
Pertinent to his left thigh neuritis, the 
examiner should identify the presence and 
severity of loss of reflexes, muscle 
atrophy, sensory disturbances, and constant 
pain.

The examiner should elicit history 
concerning the frequency and duration of 
incapacitating episodes necessitating bed 
rest and treatment by a physician.  

4.  After the requested development of the 
medical reports has been completed, an 
opinion regarding whether the veteran's 
migraine headaches are related to his 
military service should be obtained.  If 
the examiner determines that he or she 
cannot provide an opinion without an 
examination, the veteran should be so 
scheduled for one.  The examiner is 
requested to review the claims file, to 
include the veteran's service medical 
records, and offer an opinion on the 
following:

(A)  Does the medical evidence show that 
the veteran's migraine headaches clearly 
pre-existed his entry into active duty?  
If so, did his migraine headaches 
increase in severity beyond what could be 
considered natural progression during 
service, taking into account his June 
2001 and July 2001 accidents.

(B)  If the veteran's migraine headaches 
did not clearly pre-exist his entry into 
active duty, is it likely, unlikely, or 
at least as likely as not that such are 
the result of an injury, disease, or 
incident in service?  (The phrase "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.)  

The rationale for all opinions should also 
be provided.

Thereafter, the veteran's claims should be readjudicated, 
based on the entirety of the evidence, to include any 
evidence associated with the claims file after the issuance 
of the February 2005 statement of the case.  If the benefits 
sought on appeal are not granted to the veteran's 
satisfaction, he and his representative should be provided 
with a supplemental statement of the case.  An appropriate 
period of time should be allowed for response.  





The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  .  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


